Title: From James Madison to John Norris, 2 June 1803 (Abstract)
From: Madison, James
To: Norris, John


2 June 1803, Department of State. Acknowledges Norris’s letter of 12 May “respecting the receipt by Mr. Moses Young of the amount of an award paid by the spanish Government to your use as assignee of Captn. Ingersoll, in whose favor it was made by the late board of Commissioners under the spanish treaty.” On receiving from Norris “the assignment from Captn. Ingersoll,” JM will pay Norris $602.57. “The reasons for disallowing the claim of interest are 1st. because you suffered the money to lie in Mr. Youngs hands for want of an application for payment until the latter end of last year; the government has no need of such accommodations with money, having generally, a sufficient sum of money, in proper places, to pay the current demands upon it, and 3rd. the money was not in fact applied to public use, according to Mr. Young’s letter, until last year, and at the same time there were sufficient funds lying at Amsterdam for the payment of his consular charges.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:599.


